PER CURIAM.
The working of automatic railway switches through suitable devices upon or controlled from the car, such as a depending bar, is not new in the Crampton patent.
The methods of operating through shifting levers are so different between the Crampton switch and the Shepherd switch as pointed out by Judge Jones in his opinion in the court below that we are well satisfied no infringement of the Crampton patent of which the appellant has cause to complain was established in this case.
The decree of the Circuit Court is therefore affirmed.